COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:              01-10-00963-CV
Trial Court Cause
Number:                    0760263
Style:                     Jessica Bhan
                           v Bryan James Danet; William Todd Kranz
Date motion filed*:        September 3, 2014
Type of motion:            Motion to file supplemental briefs and set briefing schedule
Party filing motion:       Joint
Document to be filed:      Supplemental briefs

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
             Other: As the parties have requested, appellant's supplemental brief of up to 4,500 words is due by
         October 3, 2014. Appellees' supplemental brief of up to 4,500 words is due by November 3, 2014.
         Appellant may file a reply brief of up to 2,400 words no later than November 25, 2014.


Judge's signature: /s/ Terry Jennings
                           Acting individually          Acting for the Court

Panel consists of Justice Jennings, Justice Sharp, and Justice Brown

Date: September 8, 2014